Citation Nr: 1038710	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder, to include 
arthritis.

2.  Entitlement to service connection for a back disorder, to 
include arthritis.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a disability rating in excess of 20 percent 
for cervical spondylosis, status-post anterior cervical 
discectomy and fusion, to include arthritis.

6.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971, and from September 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's 
January 2006 request to reopen his claim for entitlement to 
service connection for a back disorder, to include arthritis, and 
denied his claim for service connection for a bilateral knee 
disorder.  This matter also comes before the Board on appeal from 
May 2007 and July 2008 rating decisions which assigned and 
continued a disability rating of 20 percent for cervical 
spondylosis, status-post anterior cervical discectomy and fusion, 
to include arthritis.  This matter also comes before the Board on 
appeal from a June 2009 rating decision which granted service 
connection and assigned a 30 percent disability rating for the 
Veteran's PTSD.

The Board notes that additional documents were submitted after 
the issuance of the June 2009 statement of the case, the July 
2009 supplemental statement of the case, and the November 2009 
statement of the case.  The submission of such evidence was 
accompanied by a waiver of RO consideration dated July 2010.  38 
C.F.R. 
§ 20.1304(c) (2009).

In January 2009, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

The issues of entitlement to service connection for a back 
disorder, to include arthritis, and entitlement to a disability 
rating in excess of 20 percent for cervical spondylosis, status-
post anterior cervical discectomy and fusion, to include 
arthritis, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1972 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a back condition.  
The Veteran was notified of the decision and of his appellate 
rights.  However, the Veteran failed to file a notice of 
disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to 
the June 1972 rating decision is new, and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim for entitlement to 
service connection for a back condition, and raises a reasonable 
possibility of substantiating the claim.

3.  On the occasion of the aforementioned hearing, prior to the 
promulgation of a decision in the appeal, the Veteran's attorney, 
on instructions from the Veteran, withdraw his appeal as to his 
claim for service connection for a right knee disorder.

4.  A left knee disorder is not shown to be related to the 
Veteran's military service or to any incident therein.

5.  The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as suicidal thoughts; near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; an inability to establish and 
maintain effective relationships; mildly impaired remote memory; 
and crying spells.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision denying the Veteran's claim for 
service connection for a back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent to 
the June 1972 rating decision is new and material, and the claim 
is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria are met for withdrawal of the Veteran's 
substantive appeal as to his claim for service connection for a 
right knee disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The criteria for an initial 50 percent rating, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated September 2003, May 2004, December 2005, March 
2006, November 2007, and November 2008, provided to the Veteran 
before the April 2004 rating decision, the January 2005 rating 
decision, the July 2006 rating decision, the July 2008 rating 
decision, and the June 2009 statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claims.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the 
issue of whether to reopen the claim of service connection for a 
back disorder, the notice letter provided to the Veteran in March 
2006 included the criteria for reopening a previously denied 
claim, and informed the Veteran that his claim had been denied 
because his back disorder was not shown by the evidence of 
record, and there was no diagnosis or treatment while in service.  
The Veteran was informed that, to be considered new, the evidence 
must be in existence and be submitted to VA for the first time.  
The Veteran was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim was 
previously denied.  The March 2006 notice letter also provided 
the Veteran with the criteria for establishing service 
connection.  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed of what evidence 
is necessary to substantiate the elements required to establish 
service connection.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006, prior to the issuance of the July 2006 
rating decision.  Therefore, no further notice is required 
pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal be the undersigned Veterans Law Judge.   

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to a Claim to Reopen Based on New 
and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. 
§ 3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Once the definition of new and 
material evidence is satisfied and the claim is reopened, the 
Board may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 U.S.C.A. §§ 
5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003);  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified basis for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.

Analysis:  Whether new and Material has been Received to Reopen a 
Claim for Service Connection for a Back Disorder, to include 
Arthritis

The RO first denied service connection for a back condition in 
June 1972, and the basis of the denial was that his back disorder 
was not shown by the evidence of record, and there was no 
diagnosis or treatment while in service.  The Veteran did not 
submit a NOD in response to the June 1972 rating decision.  
Therefore, the June 1972 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.

In January 2006, the Veteran asked to reopen his claim for 
service connection for a back disorder and the RO, in a July 2006 
rating decision, the subject of this appeal, continued the denial 
of the Veteran's claim for service connection for a back 
disorder, and noted that the Veteran had not submitted new and 
material evidence.

The RO issued a statement of the case (SOC) in May 2007, in which 
it found that the evidence received was new and material.  
Specifically, the RO determined that the Veteran's VA treatment 
records showing a diagnosis of a chronic back condition in 1987 
were new and material; the RO further noted that these VA 
treatment records also showed that the Veteran's chronic back 
condition was diagnosed after his post-service April 1987 motor 
vehicle accident.  The RO reopened the claim for service 
connection for a back disorder, and denied the claim on the 
merits.  The RO confirmed its denial on the merits in a July 2009 
supplemental statement of the case (SSOC).

The evidence of record at the time of the June 1972 rating 
decision, the last prior final denial of the claim, included the 
Veteran's service treatment records.  Those records include the 
following information:  in February 1971, a clinician noted that 
the Veteran reported having low back pain (LBP) for 1.5 years; 
the clinician found that the Veteran had "very mild scoliosis, 
convex to the [right]...which may only be positional in nature.  No 
bony abnormality is noted.  SI [sacroiliac] joints normal."  He 
diagnosed the Veteran with an "essentially normal LS 
[lumbosacral] spine."  In November 1975, a clinician diagnosed 
the Veteran with moderate thoracic and lumbar scoliosis, with 
muscle spasms.  In July 1978, a clinician noted that the Veteran 
had been taken by ambulance to the emergency room after hurting 
his back; he diagnosed the Veteran with a low back sprain with no 
deformity.

The Veteran's service treatment records also include periodic 
medical examinations.  The Veteran reported never having had back 
trouble of any kind at his May 1969 pre-enlistment examination, 
and a clinician found that his spine and other musculoskeletal 
system were normal on clinical evaluation.  In his January 1970 
enlistment examination, the Veteran reported never having had 
back trouble of any kind; a clinician found that his spine and 
other musculoskeletal system were normal on clinical evaluation.  
In his September 1971 separation examination, a clinician found 
that his spine and other musculoskeletal system were normal on 
clinical evaluation.  In his September 1972 reenlistment 
examination, the Veteran reported never having had back trouble 
of any kind, and a clinician found that his spine and other 
musculoskeletal system were normal on clinical evaluation.  The 
records also show that the Veteran complained of recurrent back 
pain in his September 1978 report of medical history, but that a 
clinician found that his spine and other musculoskeletal system 
were normal on clinical evaluation.  In his September 1979 
separation examination, the Veteran reported that he did not 
have, and had never had, recurrent back pain; a clinician again 
found that his spine and other musculoskeletal system were normal 
on clinical evaluation.  In determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence since the last time the claim was denied on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Since the June 1972 rating decision, the Veteran stated at his 
January 2009 DRO hearing that "I've been hurting on my whole 
left side...[including] my back, just like I have this spondylosis 
and it was caused [by] the jeep accident [in Colorado during 
service in 1973].  It's the same with my back and my whole spine 
was squashed up and I've been hurting ever since."  Id. at p. 3.  
The Veteran further affirmed that his back hurts, and he believes 
that it is due to the injury in service.  Id. at pp. 4-6, 14.  
Additionally, although the Veteran noted that he was also 
involved in a motor vehicle accident after service, in 1987, he 
reported that "I didn't hurt my back during the [1987] motor 
vehicle accident."  Id. at p. 6.

Additionally, the Veteran has alleged, at his July 2010 hearing 
before the undersigned Veterans Law Judge, that his current back 
condition was caused by his time in service.  Id. at pp. 19-21, 
25-26.

Moreover, the Veteran has submitted buddy statements from a 
fellow service member who states that he was also involved in the 
jeep accident in service.  That fellow service member, J.E.H., 
wrote a letter in April 2006 in which he reported that he was 
involved in a motor vehicle accident in a jeep during service in 
1973.  He wrote that "I think I remember you [the claimant] in 
the front seat....I do recall the jeep going pretty fast, leaving 
the road and striking the side of the mountain.  I bounced off 
the back seat and struck my tail bone on the front bar of the 
seat.  I remember the right front bumper and fender were pushed 
against the tire and a tow was needed.  The [Military Police] 
arrived a short time later but I don't recall what happened after 
that."

In December 2006, J.E.H. wrote another letter in which he 
recalled additional details:  "In 1973 between 25 July and 24 
Oct, the 4th MP [Military Police] CO [Company] 4th INF [Infantry] 
DIV [Division] stationed at Ft. Carson, CO [Colorado] was 
returning from a three day field exercise.  [Another service 
member] was driving and lost control of a military jeep.  The 
jeep was traveling down the side of a mountain at a high rate of 
speed.  [The driver] lost control of the jeep, leaving the 
roadway and striking the side of the mountain.  [The claimant] 
was a passenger in the front seat of the jeep.  When the jeep 
impacted the mountain, [the claimant] was thrown from the front 
seat into the front windshield head first.  After striking the 
windshield, [the claimant] was thrown out of the jeep onto the 
side of the road.  [The claimant was]...transported to the hospital 
by the medics.  I...was a passenger in the rear seat of the jeep.  
There were 4 soldiers in the jeep at the time of the accident, 
all members of the 4th MP CO."

Furthermore, the Veteran submitted VA treatment records dated 
January 1982, April 2008, and April 2010.  In January 1982, the 
Veteran complained of left-sided mid-back pain; the VA clinician 
diagnosed him with prostatitis.  In April 2008, a VA clinician 
found no acute arthritis, and minimal limitation of motion of the 
lumbar spine secondary to pain.  In April 2010, the Veteran 
reported having undergone 10 cervical and lumbar nerve blocks by 
a private physician; the VA clinician noted that the Veteran had 
x-rays of his thoracic and lumbar spine and consultations by 
Rheumatology without significant findings.

The Veteran also submitted private treatment records dated June 
1987 to December 1987.  His clinician noted that the Veteran 
complained of lower back pain after being in a motor vehicle 
accident on April 6, 1987.

As noted above, the Board must presume the credibility of all new 
and material evidence, including lay statements.  Fortuck, 17 
Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  
If credible, the statements made at the Veteran's January 2009 
DRO hearing and July 2010 Board hearing would tend to show that 
his back disorder was caused by his service.  Additionally, the 
April 2008 VA clinician's finding of minimal limitation of motion 
of the lumbar spine is both new and material evidence of a back 
disorder.

Consequently, the Board finds that the evidence associated with 
the claims file subsequent to the June 1972 rating decision was 
not previously submitted to agency decisionmakers, and, when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim for service 
connection for a back disorder.

Because the additional evidence relates to an unestablished fact 
that is necessary to substantiate his claim for service 
connection for a back disorder, the Board finds that the evidence 
associated with the claims file subsequent to the June 1972 
rating decision is new and material, and a previously denied 
claim for service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis:  Service Connection for a Left Knee Disorder

The Veteran contends in his January 2006 claim that he was 
involved in a motor vehicle accident during service in 1973 while 
he was stationed at Ft. Carson, Colorado.  He states that "the 
accident occurred while traveling down a mountain, the jeep we 
were in hit the side [of] the mountain.  I was knocked 
unconscious, [and] I was transported to the hospital by 
ambulance."  The Veteran requested a compensation and pension 
(C&P) examination at a VA facility for his left knee.  In his 
October 2006 notice of disagreement, the Veteran reported that 
his records show chronic treatment and worsening of his left knee 
disorder.

A fellow service member, J.E.H., wrote a letter in April 2006 in 
which he reported that he was involved in a motor vehicle 
accident in a jeep during service in 1973.  He wrote that "I 
think I remember you [the claimant] in the front seat....I do 
recall the jeep going pretty fast, leaving the road and striking 
the side of the mountain.  I bounced off the back seat and struck 
my tail bone on the front bar of the seat.  I remember the right 
front bumper and fender were pushed against the tire and a tow 
was needed.  The [Military Police] arrived a short time later but 
I don't recall what happened after that."

In December 2006, J.E.H. wrote another letter in which he 
recalled additional details:  "In 1973 between 25 July and 24 
Oct, the 4th MP [Military Police] CO [Company] 4th INF [Infantry] 
DIV [Division] stationed at Ft. Carson, CO [Colorado] was 
returning from a three day field exercise.  [Another service 
member] was driving and lost control of a military jeep.  The 
jeep was traveling down the side of a mountain at a high rate of 
speed.  [The driver] lost control of the jeep, leaving the 
roadway and striking the side of the mountain.  [The claimant] 
was a passenger in the front seat of the jeep.  When the jeep 
impacted the mountain, [the claimant] was thrown from the front 
seat into the front windshield head first.  After striking the 
windshield, [the claimant] was thrown out of the jeep onto the 
side of the road.  [The claimant was]...transported to the hospital 
by the medics.  I...was a passenger in the rear seat of the jeep.  
There were 4 soldiers in the jeep at the time of the accident, 
all members of the 4th MP CO."

The Veteran stated at his January 2009 DRO hearing that he 
believes his left knee disorder was caused by service because "I 
hurt my left knee while I was in service and I was on crutches 
for six months."  Id. at p. 8.  The Veteran and his spouse 
ascribed his current left knee disorder to his motor vehicle 
accident in a jeep during service in 1973.  Id. at pp. 8-10.

At his July 2010 Board hearing, the Veteran was asked whether his 
left knee was hurt in his 1973 motor vehicle accident.  He 
replied, "You know, I can't really remember....[W]hen my head hit 
the windshield...and I bounced off the windshield and it threw me 
out of the jeep...I was knocked unconscious.  And my knee was 
hurting at that time....[M]y whole left side was hurting, so I - as 
far as I know, my knee apparently hit something inside the 
vehicle to cause my knee pain."  Id. at p. 25.  The Veteran 
stated that his left knee had no medical problems prior to the 
motor vehicle accident, and has been a problem ever since the 
accident.  Id. at p. 25.  He then asserted that "There's no 
doubt in my mind.  I know [my left knee disorder is] related to 
the accident."  Id. at p. 26.  The Veteran further noted that 
his left knee disorder "keeps me front doing any type [of] 
activity that you would use your legs or knees for doing."  Id. 
at p. 26.

The Veteran's service treatment records include extensive reports 
of left knee treatment, but no evidence of the claimed jeep 
accident.  In March 1974, a clinician noted that the Veteran had 
"injured [his left] knee while stepping off [a] curb yesterday.  
No locking of knee occurred."  The Veteran had range of motion 
of 0 to 120 degrees of flexion; his cruciate, ligaments, and 
menisci were all within normal limits (WNL); and x-rays were also 
within normal limits.  The clinician diagnosed the Veteran with a 
medial collateral ligament strain.

In July 1974, a clinician noted that the Veteran had his 
"Initial [left knee] injury [in] Mar[ch] [19]74 with twisting 
actions.  Reinjured one months [sic] ago at karate practice."  
The clinician diagnosed the Veteran with internal derangement of 
the left knee, and noted that the Veteran was on crutches.

A clinician noted in August 1974 that the Veteran complained of 
left knee pain "resulting from strain on joint last night."  
The Veteran's left knee was hot, swollen, and painful.

A clinician found that the Veteran had reinjured his left knee at 
karate practice in September 1974, and provided him with a cane.  
In October 1974, a clinician diagnosed the Veteran with left 
patellar condomalann.

In July 1975, a clinician noted that the Veteran "was playing 
basketball yesterday, and today has pain and swelling in [his 
left] knee, [and] appears to have water on the knee."  In August 
1975, a clinician diagnosed the Veteran with severe 
chondromalacia of the left knee.  A doctor further found that the 
Veteran had tenderness on palpation, patellar crepitus, normal 
range of motion, no effusion, and ligaments within normal limits.

A clinician found in October 1975 that the Veteran's left knee 
had no effusion, patellar crepitance with mild pain, no 
collateral ligament instability, positive medial collateral 
laxity, and no joint space pain.  The clinician stated that he 
"cannot establish a cause for this new problem and pain.  
Chondromalacia may be a factor.  No Rx [prescription] 
prescribed."  The Veteran again complained of left knee swelling 
and soreness in November 1975.  In January 1976, a clinician 
diagnosed the Veteran with chondromalacia with possible internal 
derangement.

In May 1978, a clinician found that x-rays of the Veteran's left 
knee were within normal limits.  In September 1978, a clinician 
again found that the Veteran's left knee was within normal 
limits, with no laxity, with tenderness on the lateral edge of 
the patella with pressure, and with no obvious crepitation.

At a September 1979 military examination, a clinician found that 
the Veteran's lower extremities and musculoskeletal system were 
normal on clinical evaluation.  

Postservice, the Veteran received VA treatment for his left knee 
in July 1979.  The VA clinician noted that the Veteran reported 
having injured his left knee in 1974 or 1975 when stepping off of 
a curb, leading to derangement of the knee and the use of 
crutches.  Objectively, the clinician found no pain on palpation, 
no limitation of motion, and no swelling.  He diagnosed the 
Veteran with "pain left knee - trauma 1974."

In August 1979, the Veteran told a VA clinician that he had 
twisted his left knee in service when stepping off of a carrier 
in 1973.  The clinician found that the Veteran had full range of 
motion, was non-tender without effusion, had no ligamentous 
laxity, was able to squat and walk with pain, and had a mild 
click of the femur.  X-rays of the left knee were negative.  The 
VA clinician diagnosed the Veteran with possible internal 
derangement of the left knee.

A VA physician found in November 2003 that x-ray results of the 
Veteran's left knee were unremarkable.  He had normally 
maintained joint spaces, normal bone density, no acute fracture 
or dislocation, and no significant degenerative change.

VA provided the Veteran with a C&P examination in May 2007.  The 
VA examiner, a physician, reviewed the claims file.  The Veteran 
again reported that he was in a motor vehicle accident in a jeep 
during service in 1973.  He also reported that he had twisted his 
left knee during service in 1974 when stepping off of a curb.  On 
examination, the Veteran's left knee had range of motion of 0 to 
120 degrees, no pain with motion, was stable, was non-tender to 
palpation at the medial and lateral joint line, was tender to 
palpation at the medial facet of the patella, had positive 
patella grind, and had no effusion.  The VA examiner found that 
x-rays showed no facture, dislocation or boney destructive 
lesion; osteophytes were present at the inferior articular margin 
and superior articular margin of the patella at the 
patellofemoral joint.  The VA examiner diagnosed the Veteran with 
mild patellofemoral arthritis of the left knee, and opined that 
his "current bilateral knee problems are less likely than not 
related to the bilateral knee problems in the service."  The VA 
examiner added that, "for the left knee, the twisting injury 
experienced in the military is not felt to predispose the patient 
to patellofemoral arthritis."

In April 2008, a VA clinician found that the Veteran's left knee 
had no crepitus with flexion or extension, no antalgic gate, no 
palpable effusion, and no bony abnormalities.  The left knee was 
not warm to touch, was stable to varus and valgus stress, had 
minimal joint laxity (which appeared bilaterally), and had no 
gross deformities to visual inspection.  The Veteran's left knee 
had no locking, strength of 5/5, normal range of motion, no 
tenderness, and no swelling.  The VA clinician diagnosed the 
Veteran with bilateral knee pain with a history of positive 
rheumatoid factor (RF).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA examiner provided an 
etiological opinion that it is less likely than not that the 
Veteran's left knee disorder resulted from his time in service.  
The VA examiner based his medical opinion on a review of the 
Veteran's claims file.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Consequently, his report is deemed adequate.

The Veteran is competent to observe that he has had left knee 
pain since his time in service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is 
any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Likewise, the Veteran's fellow service 
member, J.E.H., and his spouse, are competent to observe the 
Veteran during and after service, respectively.

However, the Board ascribes greater probative weight to the VA 
examiner's etiological opinion than to the Veteran's contention 
that his current left knee disorder was caused during service, 
because the VA examiner's determinations are based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Even if the Veteran has 
experienced left knee pain ever since service, he is not 
competent to diagnose the source(s) of his left knee pain.  
Moreover, the VA examiner's provided an opinion that it is less 
likely than not that his current left knee disorder was caused by 
his service.  Moreover, although some clinicians have noted the 
Veteran's reports that his left knee disorder began in service, 
none have offered an etiological opinion linking his current left 
knee disorder to his time in service.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because his diagnosis during the 
pendency of the claim, of mild patellofemoral arthritis of the 
left knee, was not diagnosed during service.  Additionally, 
service connection cannot be granted on the basis of continuity 
of symptomatology, because his left knee treatment appears to 
have discontinued between 1979 and 2003.  38 C.F.R. § 3.303(b).  
Additionally, the Veteran was not diagnosed with arthritis of the 
left knee within a year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

The preponderance of the evidence is against the award of service 
connection for the Veteran's left knee disorder; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to the Withdrawal of a Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).

Analysis:  Entitlement to Service Connection for a Right Knee 
Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).

The Veteran, through his representative, withdrew his appeal for 
service connection for a right knee disorder in a statement at 
his June 2010 Board hearing.  Id. at p. 34.  Consequently, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  An Initial Disability Rating in Excess of 30 Percent 
for PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran has a history of treatment for his PTSD.  His GAF 
scores assigned by VA clinicians include: 30 (May 2005), 45 
(December 2005), 40 (December 2006), 45 (December 2006), 45 
(January 2007), 50 (April 2007), 40 (May 2007), 50 (December 
2008), 50 (April 2009), 51 (August 2009), 51 (September 2009), 51 
(October 2009).

His GAF scores assigned by private clinicians have ranged from 40 
on admission to 60 at discharge in November 2007.

With respect to employment, the Veteran noted that he works with 
others, but that "I mostly work just using a computer."  Id. at 
p. 7.  With regard to his relationship with his co-workers, he 
reported that "I mostly stay to myself."  Id. at p. 8.  The 
Veteran also stated that he has been hospitalized for his PTSD, 
most recently in 2009.  Id. at pp. 28-29.

VA provided the Veteran with a C&P examination of his PTSD in 
April 2009.  The examiner reviewed the claims file and the 
Veteran's medical records.  The Veteran reported missing 3 days 
per month from work.  On examination, the Veteran had a congruent 
affect, depressed mood, and no delusions.  He was intact to 
person, place, and time.  He had no hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, or 
homicidal thoughts.  The Veteran did have suicidal thoughts.  He 
had mildly impaired remote memory, and normal recent memory and 
immediate memory.  The VA examiner found that the Veteran "did 
not exaggerate his symptoms.  His demeanor is that of someone who 
is just about internally broken and barely able to hold on and 
function."  The VA examiner diagnosed the Veteran with PTSD with 
associated depression, and assigned a GAF score of 50.  She 
opined that the Veteran did not have total occupational and 
social impairment, or PTSD signs and symptoms that result in 
deficiencies in judgment, thinking, family relations, work, mood 
or school.  She further opined that the Veteran has reduced 
reliability and productivity due to his PTSD symptoms.

The Veteran contends that his PTSD is of such severity as to 
warrant a disability rating in excess of 30 percent.  At his July 
2010 Board hearing, the Veteran reported that he is depressed and 
irritable, and has crying spells once or twice per week.  Id. at 
p. 8.  He also reported that he has feelings of worthlessness, 
helplessness, and hopelessness, and that he has not had any close 
friends for about ten years.  Id. at p. 9.  He noted that "at 
the present time, I really don't have any social relationships."  
Id. at p. 13.  He also stated that his only social relationships 
are with other Veterans at group therapy.  Id. at p. 30.  The 
Veteran stated that he and his wife "don't get along well at 
this time at all," and noted that they sleep in separate rooms.  
Id. at p. 11.  He also reported that he and his children "don't 
get along very well."  Id. at p. 12.  The Veteran acknowledged 
having thoughts of suicide on a weekly basis for over five years.  
Id. at pp. 9, 14, 29.  He also reported experiencing 
sleeplessness and flashbacks, and feeling nervous, tense, and 
trapped.  Id. at p. 10.  The Veteran reported having panic 
attacks about 3 to 4 times per week.  Id. at p. 10.  He noted 
that he has problems with his memory, which have gotten worse.  
Id. at p. 12.  The Veteran also asserted that he has problems 
with motivation.  Id. at p. 13.  He described his PTSD as having 
gotten worse.  Id. at p. 14.

Based on a review of the foregoing, the Board finds that the 
evidence supports a grant of 50 percent for the Veteran's PTSD 
symptoms.  The evidence, which includes VA and private treatment 
records, in addition to the April 2009 VA examination, generally 
shows the Veteran to suffer from occupational and social 
impairment with reduced reliability and productivity due to such 
PTSD symptoms as suicidal thoughts; near-continuous depression 
affecting the ability to function independently, appropriately 
and effectively; an inability to establish and maintain effective 
relationships; mildly impaired remote memory; and crying spells.

The Veteran's GAF scores have ranged from 30 to 60, and tend to 
be consistent with moderate to serious symptoms including 
suicidal ideation, or any serious impairment in social, 
occupational or school functioning.  The Board finds that the 
evidence of record more nearly approximates the criteria for a 50 
percent rating for the entire appeal period.  38 C.F.R. § 4.7.

The evidence of record does not warrant an even higher rating.  
38 C.F.R. § 4.7.  The Veteran has not shown obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name.

Although the Veteran has demonstrated suicidal ideation; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; and an inability to 
establish and maintain effective relationships, the Board finds 
that those characteristics are outweighed by the more numerous 
characteristics associated with a 50 percent disability rating.  
38 C.F.R. § 4.1.

The Board has considered the issue of whether the Veteran's PTSD 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Because he has missed only three days of work per month, and had 
his most recent hospitalization in 2009, his interference with 
employment is not found to be marked, and his periods of 
hospitalization do not qualify as frequent.  Therefore, the 
application of the regular schedular standards is not found to be 
impractical in this case.

In summary, the Board finds that the evidence supports a 50 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  38 
C.F.R. §§ 4.3, 4.130.  The Board has considered whether staged 
ratings are appropriate; however, in the present case, the 
Veteran's symptoms met the criteria for a 50 percent disability 
rating throughout the course of the period on appeal, and, as 
such, staged ratings are not warranted.  Fenderson, supra.


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for a back disorder, to 
include arthritis, is reopened.  To this extent, the appeal is 
granted.

The appeal for service connection for a right knee disorder is 
dismissed.

Service connection for a left knee disorder is denied.

A disability rating of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for a back 
disorder, to include arthritis, and for a disability rating in 
excess of 20 percent for cervical spondylosis, status-post 
anterior cervical discectomy and fusion, to include arthritis.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Service Connection for a Back Disorder, to include Arthritis

The Veteran's in-service and post-service treatment records 
regarding his claimed back disorder are described extensively in 
the discussion of whether to reopen his claim based on new and 
material evidence.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, the Veteran has both in-service and post-service 
diagnoses of a back disorder, and he has provided lay evidence 
indicating that the claimed disability or symptoms may be 
associated with his established in-service diagnoses of a low 
back sprain and scoliosis.

On remand, the VA examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
claimed back disorder, to include arthritis, was caused or 
aggravated by his time in service.  The examiner should review 
the Veteran's claims file, and note this review in the report.  
The examiner should also review the summary of the Veteran's in-
service and post-service back treatment provided in the decision 
to reopen his claim, supra.  The examiner should provide a 
rationale for all opinion(s).  If the examiner is unable to 
provide an opinion, he should state the reason(s) why.

A Disability Rating in Excess of 20 Percent for Cervical 
Spondylosis, Status-Post Anterior Cervical Discectomy and Fusion, 
to include Arthritis

The Veteran has asserted that his cervical spine disorder has 
gotten worse.  See, e.g., July 2010 Board hearing at p. 28.  He 
has also asserted that it causes radiating numbness down his left 
arm and into the ring finger and little finger of his left hand, 
and radiating pain in his head, ear, jaw, shoulder, and arm.  Id. 
at pp. 16-17, 30-31.  Significantly, the Veteran also told a 
clinician during service in December 1978 that he had neck pain 
that radiated down to his left shoulder, left scapula, left 
chest, and left arm, with numbness and tingling at times in his 
left arm.  The Veteran also noted that the side effects of his 
pain medications make it "very difficult" for him to continue 
his employment.  Id. at p. 24.

A new VA examination is required because the Veteran's most 
recent C&P examination of his cervical spine disorder was 
provided in May 2007-three years and four months ago.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the last examination).

On remand, the Veteran should be provided with a new examination 
to determine the extent and severity of his service-connected 
cervical spondylosis, status-post anterior cervical discectomy 
and fusion, to include arthritis.  The AOJ should ask the Veteran 
to identify all health care providers that have treated him for 
his service-connected cervical spondylosis, and attempt to obtain 
records from each health care provider he identifies that might 
have available records, if not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected cervical spondylosis, 
status-post anterior cervical discectomy and 
fusion, to include arthritis, and attempt to 
obtain records from each health care provider 
he identifies that might have available 
records, if not already in the claims file.  
In particular, obtain the records, if any, 
from April 2010 to the present.  If records 
are unavailable and future attempts to 
retrieve the records are futile, please have 
the health care provider so indicate.

2.  After completion of the above, schedule 
the Veteran for an orthopedic examination, by 
an appropriate specialist, to determine the 
extent and severity of his service-connected 
cervical spondylosis, status-post anterior 
cervical discectomy and fusion, to include 
arthritis.  All indicated tests and studies 
should be undertaken.  The examiner should 
provide a rationale for all conclusions 
reached.

a.  The examiner should review the claims 
file, and note this review in the report.

b.  It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected cervical spine disability, 
including neurological manifestations.  In 
examining the Veteran, the examiner should 
report complete range of motion findings for 
the Veteran's cervical spine.  The examiner 
should be asked to indicate whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the measured 
joints are used repeatedly over a period of 
time.  The examiner should also be asked to 
determine whether the cervical spine exhibits 
weakened movement, excess fatigability or 
incoordination.  If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination.

c.  The examiner should indicate the effect 
the Veteran's disabilities have on his 
ability to obtain and maintain gainful 
employment.

3.  Schedule the Veteran for a VA orthopedic 
examination of his claimed low back 
disorders, to include arthritis.  All 
indicated tests and studies should be 
undertaken.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service back treatment 
provided in the decision to reopen his claim, 
supra.

The VA examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's claimed low back disorder, 
to include arthritis, was caused or 
aggravated by his time in service.  The 
examiner should provide a rationale for all 
opinion(s).  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

4.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


